149 P.3d 1286 (2006)
210 Or. App. 360
STATE of Oregon, Respondent,
v.
Robert John HAGEL, Appellant.
Z1354140; A130721.
Court of Appeals of Oregon.
Submitted on Record and Briefs July 7, 2006.
Decided December 27, 2006.
*1287 Ann B. Witte filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Christina M. Hutchins, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Defendant appeals a judgment of conviction for violating ORS 815.225(1)(b), which prohibits, among other things, the use of a horn on a vehicle for purposes other than to give a reasonable warning.[1] Defendant moved to dismiss the citation that charged him with violating ORS 815.225(1)(b), contending that the statute violates Article I, section 8, of the Oregon Constitution. We conclude that the court erred in denying the motion; we therefore reverse defendant's conviction.
We held in City of Eugene v. Powlowski, 116 Or.App. 186, 840 P.2d 1322 (1992), that a city ordinance phrased identically with ORS 815.225(1)(b) violated Article I, section 8. The state concedes that our decision in Powlowski controls the issue presented by defendant's motion to dismiss, and we accept that concession. It follows that the trial court erred in denying defendant's motion.
Reversed.
NOTES
[1]  ORS 815.225(1) provides, in part:

"A person commits the offense of violation of use limits on sound equipment if the person does any of the following:
"* * * * *
"(b) Uses a horn otherwise than as a reasonable warning or makes any unnecessary or unreasonably loud or harsh sound by means of a horn or other warning device."